Exhibit 10.2

Trex Company, Inc.

Description of Management Compensatory Plans and Arrangements

Components of Executive Compensation

In accordance with the rules of the New York Stock Exchange, all components of
compensation for the chief executive officer and other executive officers of
Trex Company (the “Company”) are determined by the compensation committee of the
board of directors, all of whom meet the independence requirements prescribed by
such rules.

The Company’s executive compensation program includes a base salary, annual cash
bonuses and long-term incentive compensation in the form of stock appreciation
right awards and restricted shares issued under the Trex Company, Inc. 2005
Stock Incentive Plan (the “Stock Incentive Plan”).

Base Salary. Base salaries are the only non-variable element of the Company’s
total compensation. They reflect each executive officer’s responsibilities, the
impact of each executive officer’s position, and the contributions each
executive officer delivers to the Company. Salaries are determined by
competitive levels in the market for executives with comparable responsibilities
and job scope based on the Company’s peer group and the results of executive
compensation surveys, as well as the Company’s internal equity considerations.
Each year, at its February meeting, the compensation committee reviews and
establishes the base salaries of the Company’s executive officers. Salary
increases, if any, are based on individual performance, market conditions and
company performance. To gauge market conditions, the compensation committee
evaluates the peer group and market data compiled by its consultant. Base
salaries are set upon review of the peer group and market data provided to the
compensation committee upon consideration of the executive officer’s experience,
tenure, performance and potential.

Annual Cash Bonuses. The Company pays annual cash bonuses to its Chief Executive
Officer, other executive officers, and other key employees generally based upon
the achievement of the Company’s planned earnings per share objective, or “EPS,”
for the fiscal year, which is approved by the board of directors in the first
quarter of the year.

For each fiscal year, each participant in the plan is assigned a “target bonus,”
which is expressed as a percentage of the participant’s annual base salary. The
cash bonus amount paid to a participant is determined by multiplying their
target bonus by a performance percentage, which is calculated based on the
extent to which the planned EPS objective is achieved, subject to the discretion
of the compensation committee to increase or decrease such amount. Bonus
payments are conditional upon the participant’s continued employment by the
Company through the date of grant, and are pro rated for employees who have
served for less than a full year.

Long-Term Incentive Compensation. The Company maintains a long-term executive
incentive



--------------------------------------------------------------------------------

compensation plan for the benefit of its Chief Executive Officer, other
executive officers, and other key employees. Awards under the plan are in the
form of equity-based awards under the Stock Incentive Plan and are made by the
compensation committee. The total target long-term incentive award for each
participant in the plan is expressed as a percentage of the participant’s base
salary. The compensation committee retains discretion to adjust the target
percentage award based upon each person’s current performance and anticipated
future contributions to the Company’s results, as well as the amount and terms
of equity-based awards previously granted by the Company to such person.

Personal Benefits and Perquisites. The Company maintains a limited number of
benefit programs available solely to the Company’s executive officers. The
personal benefits are considered to constitute a part of the Company’s overall
program and are presented in this light as part of the total compensation
package approved by the compensation committee at the time of an executive
officer’s hiring or promotion, as part of the compensation committee’s review of
each executive officer’s annual total compensation, and in compensation
discussions with executive officers.

Other Compensatory Plans

The Company’s executive officers also are eligible to participate in the
Company’s 401(k) plan, which is available to all regular Company employees.